              Case 1:20-cv-00149-BAM Document 13 Filed 07/14/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:20-cv-00149-BAM
     James Michael Paul,                               )
10                                                     )    STIPULATION AND
                    Plaintiff,                         )    ORDER FOR EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from July 20, 2020 to August 19, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   CONFIDENTIAL LETTER BRIEF. Defendant shall serve on Plaintiff any response thereto on
21   or before September 18, 2020. All other dates in the Court’s Scheduling Order shall be extended
22   accordingly.
23          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
24   the requested extension is necessary due several merit briefs being due on the same week.
25   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
26   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
27   Court for any inconvenience this may cause.
28



                                                   1
              Case 1:20-cv-00149-BAM Document 13 Filed 07/14/20 Page 2 of 2


                                           Respectfully submitted,
 1
 2   Dated: July 9, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW
                                       By: /s/ Jonathan Omar Pena
 3                                        JONATHAN OMAR PENA
                                          Attorneys for Plaintiff
 4
 5
 6   Dated: July 10, 2020                         MCGREGOR W. SCOTT
 7                                         United States Attorney
                                           DEBORAH LEE STACHEL
 8                                         Regional Chief Counsel, Region IX
                                           Social Security Administration
 9
10
                                       By: */s/ Sharon Lahey
11                                        Sharon Lahey
                                          Special Assistant United States Attorney
12                                        Attorneys for Defendant
13                                        (*As authorized by email on 7/10/2020)

14
15                                            ORDER
16
17          Pursuant to the parties’ stipulation, and good cause appearing, Plaintiff’s request for an
18   extension of time to serve his Confidential Letter Brief is GRANTED. Plaintiff shall serve his
19   Confidential Letter Brief on or before August 19, 2020. Defendant shall serve any response to
20   the brief on or before September 18, 2020. All other dates in the Court’s Scheduling Order are
21   modified accordingly.
22   IT IS SO ORDERED.

23
        Dated:    July 14, 2020                               /s/ Barbara   A. McAuliffe             _
24                                                     UNITED STATES MAGISTRATE JUDGE
25
26
27
28



                                                  2
